Citation Nr: 0112338	
Decision Date: 04/30/01    Archive Date: 05/03/01

DOCKET NO.  00-18 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
bilateral hearing loss.

2.  Entitlement to an increased rating for retracted tympanic 
membrane with serous fluid, status post myringotomy of the 
left ear, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel


INTRODUCTION

The veteran served on active duty from February 1944 to 
March 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 1996 and March 1997 rating 
decisions by the RO that, among other things, denied a claim 
of entitlement to an increased (compensable) rating for 
multiple perforations of the left eardrum under 38 C.F.R. 
§ 4.87a, Diagnostic Code 6211.  (By rating action of 
July 1946, the RO granted service connection for multiple 
perforations of the left eardrum and assigned a 
noncompensable rating, effective from April 1, 1946.)  By 
rating action of December 1997, the RO increased the rating 
from zero to 10 percent under Diagnostic Code 6211-6210, 
effective February 20, 1996, and re-characterized the rating 
issue as including retracted tympanic membrane with serous 
fluid, status post myringotomy of the left ear.

This matter is also on appeal from an April 1999 rating 
decision by the RO that denied a claim of entitlement to an 
increased (compensable) rating for bilateral hearing loss.  
(By rating action of November 1998, the RO granted service 
connection for bilateral hearing loss and assigned a 
noncompensable evaluation.)

The veteran testified at hearings at the RO in October 1997 
and December 2000.  

In a written statement of March 1998, the veteran requested 
an explanation as to why the 10 percent rating for retracted 
tympanic membrane with serous fluid, status post myringotomy 
of the left ear was made effective in 1996.  This issue has 
not yet been addressed by the RO and is referred for 
appropriate action.

(The issue of entitlement to an increased (compensable) 
rating for bilateral hearing loss will be addressed in the 
REMAND that follows the decision below.)


FINDING OF FACT

The veteran is receiving the maximum schedular evaluation for 
his service-connected retracted tympanic membrane with serous 
fluid, status post myringotomy of the left ear; the evidence 
does not suggest that he experiences problems not 
contemplated by the rating schedule.


CONCLUSION OF LAW

An increased rating for retracted tympanic membrane with 
serous fluid, status post myringotomy of the left ear is not 
warranted.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321, 4.1, 4.7, 4.20, 4.87a (Diagnostic Codes 6210, 6211) 
(1998); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.20, 4.87 (Diagnostic 
Codes 6210, 6211) (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2000).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2000).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2000).  Moreover, 
when an unlisted condition is encountered, it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but also the 
anatomical location and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (2000).

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, it is the more 
recent evidence that is of primary concern, since this 
provides the most accurate picture of the current severity of 
the disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

During the course of the veteran's appeal, the criteria for 
rating hearing impairment and other diseases of the ear were 
revised.  64 Fed. Reg. 25,202-25,210 (1999) (May 11, 1999).  
Amendments to those criteria became effective on June 10, 
1999, during the pendency of the veteran's appeal.  See 
Schedule for Rating Disabilities; Diseases of the Ear and 
Other Sense Organs, 64 Fed. Reg. 25,202 (1999) (codified at 
38 C.F.R. §§ 4.85, 4.86, 4.87 (2000)).

In Karnas v. Derwinski, 1 Vet. App. 308 (1991), the United 
States Court of Appeals for Veterans Claims (Court) noted 
that, when the law controlling an issue changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, "the question 
arises as to which law now governs."  Id. at 311.  In that 
regard, the Court held that:

	[W]here the law or regulation changes after a 
claim has been filed or reopened but before 
the administrative or judicial appeal process 
has been concluded, the version most 
favorable to [the] appellant . . . will apply 
unless Congress provided otherwise or 
permitted the Secretary of [VA] (Secretary) 
to do otherwise and the Secretary did so.

Id. at 313.

In the present case, the revised law does not allow for 
retroactive application prior to June 10, 1999.  When the new 
regulations were promulgated, the Secretary specifically 
indicated that June 10, 1999, was to be the effective date 
for the revisions.  See discussion, supra.  Consequently, 
because it is clear from the amended regulations that they 
are not to be accorded retroactive effect, the law prevents 
the application, prior to June 10, 1999, of the liberalizing 
law rule stated in Karnas.

In the present case, the RO has not yet considered the 
veteran's claim in light of the aforementioned amendments.  
Consequently, the Board must consider whether he would be 
prejudiced if the Board were to proceed with consideration of 
his claim, without having the RO consider the new regulations 
in the first instance.  Cf. Bernard v. Brown, 4 Vet. App. 
384, 393 (1993).

It is the usual practice of the Board to remand a claim to 
the RO for initial consideration of new regulations 
promulgated during the pendency of an appeal.  However, in 
this case, the Board finds that the new regulations have not 
changed the applicable criteria in any significant way.  
Therefore, the veteran will not be prejudiced by the Board 
proceeding to the merits of the claim.  Indeed, a remand of 
this issue would only result in needless delay and impose 
further burdens on the RO, with no benefit flowing to the 
veteran.  The Court has held that such remands are to be 
avoided.  See, e.g., Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

In this case, although other criteria relating to diseases of 
the ear were changed, Diagnostic Code 6211 was not changed.  
Under established criteria, a maximum rating of zero percent 
is assigned for a perforation of eardrums.  38 C.F.R. 
§ 4.87a, Diagnostic Code 6211 (1998); 38 C.F.R. § 4.87, 
Diagnostic Code 6211 (2000).  Therefore, a higher rating than 
zero percent is not available to the veteran under Diagnostic 
6211.

Turning to Diagnostic Code 6210, under the old criteria, 
diseases of the auditory canal with swelling, dry and scaly 
or serous discharge, itching, requiring frequent and 
prolonged treatment warranted a 10 percent rating.  38 C.F.R. 
§ 4.87a, Diagnostic Code 6210 (1998).  Under the revised 
rating criteria, chronic otitis externa with swelling, dry 
and scaly or serous discharge, and itching requiring frequent 
and prolonged treatment warrants a 10 percent disability 
rating.  38 C.F.R. § 4.87, Diagnostic Code 6210 (2000).  In 
December 1997, since a rating for retracted tympanic membrane 
with serous fluid, status post myringotomy of the left ear 
had not been established, the RO selected Diagnostic Code 
6210 as the one that provides the best approximation of the 
veteran's disability.  The Board agrees with this analysis.  
See 38 C.F.R. § 4.20.

VA treatment records show that, in December 1996, the veteran 
underwent a bilateral myringotomy and tube placement with 
incision of the eardrum.  Thin serous fluid was suctioned 
from the middle ear.  Operative findings were bilaterally 
retracted tympanic membranes with serous fluid in the middle 
ear.  

Correspondence from a private physician, dated in 
February 1998, indicates that, on examination, both ears had 
old scarring and appeared to have had some fluid on both 
tympanogram and on audiometry.

When examined by VA in October 1998, the auricles and 
external canals of each ear were normal.  There was some 
scarring of both tympanic membranes but no retraction.  The 
tympanous and mastoids were normal.  Subsequently prepared VA 
records show that the veteran was treated for complaints 
associated with hearing loss and problems with his hearing 
aids.

The veteran's service-connected retracted tympanic membrane 
with serous fluid, status post myringotomy of the left ear is 
currently evaluated as 10 percent disabling under the 
provisions of Diagnostic Code 6210.  See 38 C.F.R. §  4.20.  
As noted above, under the rating criteria for Diagnostic Code 
6210 the highest schedular rating has been assigned.  
Although the veteran has argued for a higher rating, the 
schedular criteria for rating the veteran's disability under 
either the old or new rating criteria provide for a maximum 
10 percent evaluation.  Consequently, despite the veteran's 
contentions to the contrary, a schedular evaluation higher 
than 10 percent is not available under Diagnostic Code 6210.  
38 C.F.R. § 4.87a, Diagnostic Code 6210 (1998); 38 C.F.R. 
§ 4.87, Diagnostic Code 6210 (1999).  This also explains why 
further consideration of the changed criteria by the RO is 
not required.  (A higher schedular rating is not assignable 
even if the new criteria were addressed by the RO.)

Because Diagnostic Code 6210 does not provide for an 
evaluation in excess of 10 percent, the Board will turn to 
other potentially applicable diagnostic codes.  The only 
other diagnostic codes that might provide for a higher 
evaluation are Diagnostic Code 6204 for vestibular problems, 
Diagnostic Code 6205 for Meniere's syndrome, and Diagnostic 
Code 6207 for loss of an auricle.  However, the evidence of 
record does not suggest that the veterans service-connected 
ear disability encompasses such problems.  Therefore, an 
evaluation under these diagnostic codes is not appropriate.  

Although the veteran has expressed his belief that the 
retracted tympanic membrane with serous fluid, status post 
myringotomy of the left ear warrants a higher rating, 
suggesting a claim for an extraschedular evaluation, there is 
no indication that problems he experiences present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards, so as to warrant the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) 
(2000).  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  
The current evidence of record does not demonstrate that the 
disability has resulted in frequent periods of 
hospitalization or in marked interference with employment.  
38 C.F.R. § 3.321.  It bears emphasis that the schedular 
rating criteria are designed to take problems such as 
experienced by the veteran into account.  The schedule is 
intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  
38 C.F.R. § 4.1 (2000).  The intent of the schedule in cases 
of a perforated tympanic membrane is to award no 
compensation.  Diagnostic Code 6211.  The intent in cases 
involving serous discharge such as experienced by the veteran 
is to award a 10 percent rating, even if frequent and 
prolonged treatment is required.  Diagnostic Code 6210.  
Therefore, given the lack of evidence showing unusual 
disability not contemplated by the rating schedule, the Board 
concludes that a remand to the RO for referral of this issue 
to the VA Central Office for consideration of an 
extraschedular evaluation is not warranted.  

Finally, the Board notes that on November 9, 2000, while the 
veteran's appeal was pending, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  The new law applies to all 
claims filed on or after the date of the law's enactment, as 
well as to claims filed before the date of the law's 
enactment, and not yet finally adjudicated as of that date.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000); 
VAOPGCPREC 11-2000 (2000).  The new law contains revised 
notice provisions, and additional requirements pertaining to 
VA's duty to assist.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).

The RO has not yet considered the veteran's claim in the 
context of the new law.  Consequently, the Board must 
consider whether the veteran would be prejudiced by the 
Board's proceeding to a final adjudication of his claim, 
without first remanding it back to the RO for further action.  
See, e.g., Bernard, 4 Vet. App. at 384; VAOPGCPREC 16-92 
(1992).

Under the particular circumstances here presented, the Board 
finds that a remand is not required.  By virtue of a 
supplemental statement of the case (SSOC) furnished the 
veteran, dated in December 1997, he was notified of the 
information and evidence necessary to substantiate his claim.  
All relevant evidence pertaining to his claim has been 
procured for review, and it appears clear from the record, as 
noted above, that the veteran is receiving the maximum 
schedular rating that is available to him.  Consequently, 
inasmuch as VA has already fulfilled its duty to notify and 
assist in this case, a remand would serve no useful purpose.  
See Soyini, 1 Vet. App. at 546 (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis, 6 Vet. 
App. at 430 (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  Adjudication of this claim, 
without referral to the RO for initial consideration under 
the new law, poses no risk of prejudice to the veteran.  


ORDER

An increased rating for retracted tympanic membrane with 
serous fluid, status post myringotomy of the left ear is 
denied.


REMAND

As noted above, there has been a significant change in the 
law during the pendency of this appeal.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This change in the law is now applicable to all claims filed 
on or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000); see also Holliday v. 
Principi, No. 99-1788 (U.S. Vet. App. Feb. 22, 2001); Karnas, 
1 Vet. App. at 308.  Because of the change in the law brought 
about by the Veterans Claims Assistance Act of 2000, a remand 
of the hearing loss issue is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, §§ 3-4, 114 Stat. 2096, 2096-99 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  

During the course of the veteran's appeal, the criteria for 
rating hearing impairment and other diseases of the ear were 
revised.  64 Fed. Reg. 25,202-25,210 (May 11, 1999).  
Amendments to those criteria became effective on June 10, 
1999.  See Schedule for Rating Disabilities; Diseases of the 
Ear and Other Sense Organs, 64 Fed. Reg. 25,209 (codified at 
38 C.F.R. §§ 4.85, 4.86, 4.87, 4.87a (2000)).  These new 
criteria were provided to the veteran when a July 2000 
statement of the case was issued.  

The Board notes that the criteria in effect both before and 
after the change establish eleven auditory acuity levels 
designated from I to XI.  Whether viewing the old or new 
criteria, Tables VI and VII as set forth in the regulations 
are used to calculate the rating to be assigned.  38 C.F.R. 
§ 4.87 (1998); 38 C.F.R. § 4.85 (2000).  (These tables did 
not change.  64 Fed. Reg. 25,202-25,210.)  In instances 
where, because of language difficulties, the Chief of the 
Audiology Clinic or other examiner certifies that the use of 
both puretone averages and speech discrimination scores is 
inappropriate, Table VIa is to be used to assign a rating 
based on puretone averages.  38 C.F.R. § 4.85(c) (1998); 
38 C.F.R. § 4.85(c) (2000).  Under the criteria that became 
effective in June 1999, when the puretone threshold at each 
of the four specified frequencies (1,000, 2,000, 3,000, and 
4,000 Hertz) is 55 decibels or more, Table VI or Table VIa is 
to be used, whichever results in the higher numeral.  
38 C.F.R. § 4.86(a) (2000).  Additionally, when the puretone 
threshold is 30 decibels or less at 1,000 Hertz, and 70 
decibels or more at 2,000 Hertz, Table VI or Table VIa is to 
be used, whichever results in the higher numeral.  
Thereafter, that numeral will be elevated to the next higher 
numeral.  38 C.F.R. § 4.86(b) (2000).  

On remand, action taken to ensure compliance with the new law 
should include, among other things, obtaining additional VA 
treatment records.  In a written statement, received in 
December 2000, the veteran indicated that he had become deaf 
in the right ear and was receiving treatment for hearing loss 
at the Brockton/West Roxbury and Jamaica Plain VA facilities 
and at a VA outpatient clinic located at 251 Causeway Street.  
A review of the record reveals that these recent treatment 
records have neither been requested nor associated with the 
claims files; yet, such records may be pertinent to the 
veteran's claim.  (VA adjudicators are charged with 
constructive notice of documents generated by VA whether in 
the claims file or not.  Bell v. Derwinski, 2 Vet. App. 611 
(1992).)  In this regard, the Board notes that, because of 
the need to ensure that all potentially relevant VA records 
are made a part of the claims files, a remand is required.  
See Bell, supra.

In addition, the veteran has implied in written statements 
that his hearing loss has worsened since the most recent VA 
examination in May 2000.  Under such circumstances, another 
examination is required.  Snuffer v. Gober, 10 Vet. App. 400, 
403 (1997) (where an appellant reports worsening after a VA 
examination, another examination should be conducted); 
38 C.F.R. §§ 3.327, 4.2, 19.9 (2000).

To ensure that VA has met its duty to assist and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully 
satisfied.  

2.  The RO should ask the veteran to 
provide information regarding any 
evidence of recent evaluation of service-
connected bilateral hearing loss that has 
not already been made part of the record, 
including records identified by the 
veteran in his statement received in 
December 2000.   The RO should assist the 
veteran in obtaining evidence by 
following the procedures set forth in 
38 C.F.R. § 3.159 (2000).  If records 
sought are not obtained, the RO should 
notify the veteran of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.  

3.  After the above-requested development 
has been completed, the RO should then 
schedule the veteran for a VA 
audiological examination to assess the 
severity of his service-connected 
bilateral hearing loss.  Findings should 
be made so that both old and new rating 
criteria may be applied.  The claims 
folders, with any evidence obtained 
pursuant to the request above, must be 
reviewed by the examiner in conjunction 
with the examination.

4.  The RO should ensure that the 
examination report complies with this 
remand.  If the report is insufficient, 
it should be returned to the examiner for 
necessary corrective action, as 
appropriate.

5.  After all notice requirements have 
been satisfied, and the duty to assist 
has been fulfilled, the RO should 
re-adjudicate the claim based on both the 
old and new criteria for rating hearing 
impairment, with application of those 
criteria that are more favorable to the 
veteran.  If the benefit sought is 
denied, a SSOC should be issued.  If the 
veteran does not appear for a scheduled 
examination, the SSOC should specifically 
refer to the provisions of 38 C.F.R. 
§ 3.655 (2000) and explain the effect of 
this regulation on the veteran's claim 
for an increase.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folders should 
be returned to this Board for further appellate review.  No 
action is required of the veteran until he receives further 
notice.  The purpose of this remand is to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of the remanded issue.  The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 



